Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 31-34 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites the anvil is configured to: deform the movable element. Applicant’s originally filed disclosure teaches a first embodiment wherein the closure 3 comprises two distinct elements, the wall 32 and movable element 35 (figs. 2-3, paras. [0030]-[0032]). The movable element translates with respect to the rest of the closure by a force of the anvil (figs. 2-3, paras. [0030]-[0032]). While not explicitly stated, the movable element most likely gets past the detent of the closure by the walls 32 deforming outward when force is applied to the movable element 35.
In another embodiment, the movable element is integral with the rest of the closure by a flexible connector 40 that is between the movable element and the body of the closure (figs. 6-9, para. [0038]). The connector 40 allows the movable element to “translate” with respect to the body of the closure (figs. 6-9, para. [0038]). As such, and as claimed in claim 37, “the anvil is configured to move the movable element and deform the flexible connector.”
Thus, the movable element is not taught to deform in either of the above embodiments. Therefore, Applicant’s do not have support for the limitation of the anvil is configured to: deform the movable element.
Claims 32-34 and 36-38 are rejected for depending from claim 31.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-45 and 47-50 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 36 recites beverage medium. It is unclear if this is referring to the beverage medium first introduced in claim 31.
Claims 33 and 37 each recite the body. There is insufficient antecedent basis for these limitations.
Claim 39 and 45 each recite the defined positioned and the movable element. There is insufficient antecedent basis for these limitations.
Claims 39 and 45 also recite the anvil in lines 6 and 9, respectively. There is insufficient antecedent basis for these limitations.
Claim 45 recites a beverage container, and then subsequently recites the sealed beverage container. Thus, it is unclear if the beverage container and the sealed beverage container are referring to the same element.
Claim 44 recites a clamp. It is unclear if this is referring to the clamp introduced in claim 39, or if another clamp is being introduced.
Claim 49 recites a defined position. It is unclear if this is referring to the defined position recited in claim 45, or if another defined position is being introduced.
Claim 50 recites a movable element. It is unclear if this is referring to the movable element recited in claim 45, or if another movable element is being introduced.
Claims 38, 40-43, and 47-48 are rejected for depending from one of claims 36, 39, or 45.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 (which depends from claim 39) recites the same limitation found in claim 39.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33, 37-39, 43-45, and 47-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2019/0256279 (“Muhlemann”).
Claim 31 recites an interface of a beverage system, the interface comprising: an anvil of a beverage machine having a mating surface configured to engage a movable element of a beverage container. Muhlemann teaches placing the beverage container into a holder of a beverage machine, wherein the beverage machine comprises an air supply component and a liquid supply component that engage the air duct and inlet of the container, respectively, which are on the movable element 3 (paras. [0009], [[0022] & [0036]). Then, another portion of the beverage machine, i.e. lid, pushes the container downwards with respect to the movable element to allow the movable element to pierce the container (para. [0036]).  Since the body 2 of the container is pushed downwards, one of skill in the art would reasonably infer that a bottom portion of the holder, i.e. anvil, engages movable element 3 to keep it in place while the container 2 is pierced (figs. 1-2, para. [0036]) because almost all beverage capsule machines comprise a holder with a bottom surface that the capsule/beverage container rests on. Claim 31 also recites the anvil is configured to: deform the movable element; and cause a piercing element of the movable element to release beverage medium from the beverage container. Since the beverage container is not a positively recited limitation of the claim, the anvil of the beverage machine just has to be capable of performing the functional limitations. Muhlemann teaches that container 2 is pressed downward by the lid in order for the piercing element 4a to pierce the container 2 (para. [0036]). Thus, the anvil, which engages the movable element 3 is configured to apply a force to the movable element that moves the movable element relative to the body of the container (fig. 2, para. [0036]). Due to the clamping force provided by closing the lid, the anvil is capable of deforming a movable element to cause a piercing element to pierce the membrane.
Claim 33 recites the anvil is configured to press the movable element and cause the movable element to move relative to the body of the beverage container. Muhlemann teaches that container 2 is pressed downward in order for the piercing element to pierce the container 2 (para. [0036]). Thus, the anvil, which engages the movable element 3 is configured to apply a force to the movable element that moves the movable element relative to the body of the container (fig. 2, para. [0036]).
Claim 37 recites the beverage container comprises a flexible connector that allows the movable element to move relative to the body while the body remains attached to a vessel that defines a sealed volume of the beverage container. As detailed in the rejection to claim 31 above, the beverage container is not a positively recited element of the interface, thus the anvil merely has to be capable of performing the recited functional limitations to a beverage container having the claimed structure. Since Muhlemann teaches to clamp the beverage container between the lid and anvil, the anvil is capable of performing the recited functions of claim 31 when the beverage container comprises a flexible connector that allows the movable element to move relative to the body while the body remains attached to a vessel that defines a sealed volume of the beverage container because the movable element will still be able to pierce the membrane upon a downward force by the lid.
Claim 37 also recites the anvil is configured to move the movable element and deform the flexible connector. As detailed in the rejection to claim 31 above, the anvil, which engages the movable element 3, is configured to apply a force to the movable element that moves the movable element relative to the body of the container (fig. 2, para. [0036]).
Claim 38 recites movement of the anvil toward the beverage container is limited by the flexible connector. The anvil of Muhlemann is capable of performing the functional limitations with respect to a beverage container when the beverage container has a flexible connector that limits movement of the anvil because clamping the beverage container between the lid and the anvil will still allow the movable element to pierce the membrane.
Claim 39 recites an interface of a beverage system, the interface comprising: a basket configured to hold a sealed beverage container along a defined axis within a beverage machine. Muhlemann teaches inserting a sealed beverage container 1 into a holder of a beverage machine (paras. [0009], [0022], [0029] & [0036]). One of skill in the art would reasonably infer that in order to connect gas and liquid supplies to the container, and in order for the container to discharge the beverage at a known location, that the container is held along a defined axis within the holder, wherein the axis is oriented vertically so that the container is held in the orientation illustrated in fig 1 of Muhlemann.
Claim 39 also recites an anvil associated with the basket and configured to press into a movable element of the sealed beverage container, upon relative movement between the anvil and sealed beverage container along the defined axis, and cause the movable element to pierce a sealed membrane and initiate a flow of a beverage medium from an internal sealed volume of the beverage container while the sealed beverage container remains on the defined axis. Since the body 2 of the container is pushed downwards, one of skill in the art would reasonably infer that a bottom portion of the holder, i.e. anvil, engages movable element 3 to keep it in place while the container 2 is pierced (figs. 1-2, para. [0036]). Thus, the anvil, which engages the movable element 3, is configured to apply a force to the movable element that moves the movable element relative to the body of the container and cause the movable element to pierce a sealed membrane and initiate a flow of a beverage medium from an internal sealed volume of the beverage container while the sealed beverage container remains on the defined axis (fig. 2, paras. [0029] & [0036]).
Claim 39 further recites a clamp configured to engage the sealed beverage container and resist exit of movement of the sealed beverage container from the defined positioned while the anvil presses into the movable element. Muhlemann teaches an element (i.e. lid) of the beverage machine to push the top of the sealed container downward so that the anvil can press the movable element upward to pierce the beverage container (para. [0036]). Thus, the lid functions as a clamp to clamp the beverage container between the lid and the anvil. This clamp/lid resists exit movement of the sealed container so that the movable element can be moved with respect to the body of the container. 
Regarding claim 43, Muhlemann further discloses a gas supply fluidically coupleable with a gas inlet of the sealed beverage container and configured to provide a pressurized gas to the sealed beverage container during the movement of the movable element by the anvil (fig. 2, para. [0036]).
Claim 44 recites a clamp configured to engage the sealed beverage container and resist exit of movement of the sealed beverage container from the defined positioned while the anvil presses into the movable element. Muhlemann teaches an element (i.e. lid) of the beverage machine to push the top of the sealed container downward so that the anvil can press the movable element upward to pierce the beverage container (para. [0036]). Thus, the lid functions as a clamp to clamp the beverage container between the lid and the anvil. This clamp/lid resists exit movement of the sealed container so that the movable element can be moved with respect to the body of the container.
Claim 45 recites an interface of a beverage system, the interface comprising: a container receiver configured to seat a closure of the beverage container in a beverage machine. Muhlemann discloses a beverage machine comprising a holder, i.e. container receiver, for seating a beverage container 1 including a closure 3 (fig. 1, paras. [0009], [0022] & [0036]). Claim 45 also recites the container receiver comprising: a gas supply configured to provide pressurized gas to a gas inlet of the beverage container; and a mating surface configured to manipulate a piercing element of the beverage container and cause the piercing element to allow the pressurized gas to enter a sealed portion of the beverage container. The container receiver of Muhlemann is interpreted to include the gas supply that attaches to air inlet 10 (fig. 1A, para. [0036]). Further, since the container 2 is pushed downwards with respect to the closure 3 while in the container receiver (para. [0036]), one of skill in the art would reasonably infer that a bottom surface of the holder, i.e. mating surface, engages movable element 3 to keep it still while the container 2 is pierced (figs. 1-2, para. [0036]). Thus, the mating surface manipulates, or forces, the movable element 3 and piercing element 4a to pierce the container 2 and allow the gas to enter the sealed portion of the container (figs. 1-2, paras. [0029], [0033] & [0036]).
Claim 45 further recites a clamp configured to engage the sealed beverage container and resist exit of movement of the sealed beverage container from the defined positioned while the anvil presses into the movable element. Muhlemann teaches an element (i.e. lid) of the beverage machine to push the top of the sealed container downward so that the anvil can press the movable element upward to pierce the beverage container (para. [0036]). Thus, the lid functions as a clamp to clamp the beverage container between the lid and the anvil. This clamp/lid resists exit movement of the sealed container so that the movable element can be moved with respect to the body of the container.
Claim 47 recites the closure defines an exterior channel configured to associate the pressurized gas supply with the gas inlet. The gas inlet of the beverage container is interpreted as the outlet of channel 10 located at the end of the piercing element that injects, i.e. functions as an inlet, gas into the body 9 of the container. The closure 3 of Muhlemann defines the channel 10, which is provided on the exterior of the closure (fig. 1A, para. [0033] & [0036]). 
Regarding claim 48, Muhlemann further discloses the gas supply is configured maintain a fluidic coupling with the gas inlet during a manipulation of the piercing element by the mating surface (para. [0036]).
Claim 49 recites the container receiver is configured to hold a body of the closure at a defined position. Muhlemann discloses the container receiver is configured to hold a body of the closure 3 at a defined position with respect to the body of the beverage container 9 prior to piercing of the container membrane (fig. 1A, para. [0036]). Claim 49 also recites the mating surface moves the piercing element relative to the defined position of the body. During piercing of the container membrane, Muhlemann teaches the mating surface to move the closure 3 with respect to the container body 9 (fig. 2, para. [0036]), thus, changing the defined position between the piercing element 4a and the container body 9 (figs. 1A, & 2).
Claim 50 recites the mating surface is configured to manipulate the piercing element by directly contacting the movable element connected with the piercing element. As detailed in the rejection to claim 45 above, the mating surface of the container receiver directly contacts the movable element 3, from which the piercing element 4a extends.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of US Patent No. 5,895,383 (“Niedospial”).
Regarding claim 32, Muhlemann fails to explicitly teach the mating surface comprises a planar portion configured to seat the movable element in the beverage machine. However, this would have been obvious in view of Niedospial.
Niedospial also teaches a container 10 having a closure with a flat top portion 102 with a piercing means 110 extending therefrom (figs. 5-6, col. 5 lines 45-53, col. 6 lines 30-42). The closure and piercing means are configured to be moved toward and pierce the container 10 (figs. 6 & 8, col. 6 line 30 – col. 7 line 10). The closure is moved closer to the container by exerting a force on the closure via cover 18, which has a shape that matches the outer surfaces of the closure, i.e. flat top portion and flat sidewalls extending therefrom (figs. 6-8; col. 6 line 58 – col. 7 line 11).
In this case, both Muhlemann and Niedospial teach a closure of a container comprising a piercing element configured to move toward the container to pierce it, wherein the closure is seated in a component that applies force to the closure to move it closer to the container. Muhlemann is silent as to the specific structure of the holder/anvil comprising the mating surface. However, Niedospial teaches the structure of the component comprises a planar top that engages the planar top portion of the closure. Since the closure of Muhlemann comprises a planar top, it would be predictable for the holder/anvil of Muhlemann to comprise a planar mating surface configured to engage the planar top of the movable element. Since the holder of Muhlemann allows beverage material to flow out of the movable element, it is predictable to provide the planar mating surface of Muhlemann et al. so as to not interfere with the beverage flowing out of the movable element, for example by providing an opening in the mating surface. Thus, it would be obvious to modify the anvil of Muhlemann et al. such that the mating surface comprises a planar surface configured to contact the top planar surface of the movable element.
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of USPGPub No. 2019/0002192 (“Wicks”).
Regarding claims 34, Muhlemann fails to explicitly teach the mating surface defines a fluid pathway between the beverage container and a cup of a user. However, this would have been obvious in view of Wicks.
Wicks is directed to beverage capsules and a beverage preparation system (Title, paras. [0001] & [0002]). Wicks teaches that it is known for a beverage machine to clamp a beverage container, wherein a lower part of the clamp (having a recess) engages with a bottom of the beverage container and an upper part of the clamp is movable to abut the top of the beverage container (para. [0078]). Wicks teaches an embodiment of this in fig. 7, wherein the bottom portion comprising recess 731 contacts the bottom of the beverage container (para. [0084]).
In this case, both Muhlemann and Wicks teach a beverage machine that clamps a beverage container by applying downward pressure on the beverage container so that beverage medium is discharged downward. However, Muhlemann is silent as to the specific structure of the beverage machine holder/clamp. Wicks teaches the beverage machine holder to comprise a bottom surface that abuts the bottom surface of the beverage container to clamp the container when the downward force is applied. Further, since Wicks teaches that it is known to provide a recess in the bottom surface for the beverage medium to pass through and into a cup, it would be predictable that modifying Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element, will allow the beverage container to be clamped while allowing the beverage medium to pass through. Thus, it would obvious to modify the beverage machine holder of Muhlemann such that the mating surface that contacts the bottom of the movable element comprises a recess aligned with the beverage medium outlet of the movable element in order to allow the beverage medium to pass therethrough.
Given the above modification, the anvil is interpreted as at least the bottom portion of the holder, which comprises the mating surface that contacts the bottom of the movable element. As detailed above, the recess of the mating surface defines part of a fluid pathway between the anvil and beverage container to allow beverage medium to flow therethrough.
Claim 36 recites the piercing element defines a channel configured to receive a flow of beverage medium upon the piercing element piercing the beverage container; and the fluid pathway is arranged to receive the flow of beverage medium from the channel. As detailed in the rejection to claim 31 above, the beverage container is not a positively recited element of the interface. The anvil of the interface is capable of engaging a movable element of the beverage container when the movable element comprises a piercing element defining a channel configured to receive a flow of beverage medium upon the piercing element piercing the beverage container because Muhlemann teaches the movable element and piercing element comprising fluid channels (figs. 1A-1B). Further, as detailed in the rejection to claim 34 above, the anvil has been modified to have a recess to receive the flow of beverage medium.
Claims 40-42 rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 39 above, and further in view of Wicks.
Regarding claims 40, Muhlemann fails to explicitly teach the anvil defines a flow path for the flow of the beverage medium from the beverage container. However, this would have been obvious in view of Wicks.
Wicks is directed to beverage capsules and a beverage preparation system (Title, paras. [0001] & [0002]). Wicks teaches that it is known for a beverage machine to clamp a beverage container, wherein a lower part of the clamp (having a recess) engages with a bottom of the beverage container and an upper part of the clamp is movable to abut the top of the beverage container (para. [0078]). Wicks teaches an embodiment of this in fig. 7, wherein the bottom portion comprising recess 731 contacts the bottom of the beverage container (para. [0084]).
In this case, both Muhlemann and Wicks teach a beverage machine that clamps a beverage container by applying downward pressure on the beverage container so that beverage medium is discharged downward. However, Muhlemann is silent as to the specific structure of the beverage machine holder/clamp. Wicks teaches the beverage machine holder to comprise a bottom surface that abuts the bottom surface of the beverage container to clamp the container when the downward force is applied. Further, since Wicks teaches that it is known to provide a recess in the bottom surface for the beverage medium to pass through, it would be predictable that modifying Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element, will allow the beverage container to be clamped while allowing the beverage medium to pass through. Thus, it would obvious to modify the beverage machine holder of Muhlemann such that the mating surface that contacts the bottom of the movable element comprises a recess aligned with the beverage medium outlet of the movable element in order to allow the beverage medium to pass therethrough.
Regarding claim 41, Muhlemann further teaches the movable element comprises a piercing element (4a) configured to pierce the internal sealed volume of the beverage container with the movement of the movable element (Muhlemann, paras. [0033] & [0036]).
Claim 42 recites the piercing element defines a channel configured to receive and route the flow of the beverage medium to the flow path defined by the anvil. The beverage container is not a positively recited element of the interface, thus the interface merely has to be capable of performing the recited functional limitations to a beverage container having the recited structure. The anvil of the interface is capable of engaging a movable element of the beverage container when the movable element comprises a piercing element defining a channel configured to receive a flow of beverage medium upon the piercing element piercing the beverage container because Muhlemann teaches the movable element and piercing element comprising fluid channels (figs. 1A-1B). Further, as detailed in the rejection to claim 40 above, the anvil has been modified to have a recess to receive the flow of beverage medium.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 8-10 of the arguments, Applicant argues that the amendment to claim 31 overcomes the previous 102 rejections. The examiner agrees and has withdrawn the previous 102 rejections of claim 31.
On pages 8-9 of the arguments, Applicant argues that Muhlemann does not teach the clamp added to claims 39 and 45.
The examiner respectfully disagrees. Muhlemann teaches an element of the beverage machine (i.e. lid) to push the top of the sealed container downward so that the anvil can press the movable element upward to pierce the beverage container (para. [0036]). Thus, the lid functions as a clamp to clamp the beverage container between the lid and the anvil. This clamp/lid resists exit movement of the sealed container so that the movable element can be moved with respect to the body of the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”